DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Manikandan et al. (“Explosive welding of titanium/304 stainless steel”, Journal of Materials Processing Technology, 2008, issue 195, pg. 232-240, see NPL of record) in view of Szecket (US 5961027) & Bleckmann (US 4008845).
Regarding claim 1, Manikandan discloses a method for joining dissimilar metals (abstract- explosive welding of steel and titanium), said method comprising: providing a flyer plate comprised of a first metal (titanium), a target/base plate comprised of a second metal (stainless steel), and an intermediate body (interlayer) that is positioned between said flyer plate and said target plate (pg. 233- fig. 1), said intermediate body comprised of a material (stainless steel) that is amenable to be welded to said first metal and said second metal; and driving at least a portion of said flyer plate into said intermediate body, 
With respect to the intermediate body being dissimilar, examiner notes that this feature appears to be broad and subjective to several interpretations by one skilled in the art. The claim does not define what is meant by “dissimilar”- for example, it may be dissimilar in composition/material or dissimilar in shape/form. Moreover, it is noted that slightly different alloys based on the same metal would also be ‘dissimilar’ (e.g. two types of steels); also, the intermediate body is not limited to metal. Accordingly, based on broadest reasonable interpretation (BRI) consistent with specification, this limitation is taken to mean that the intermediate body is open to any material and can be dissimilar in any respect. 
Manikandan does not disclose the intermediate body being dissimilar in material or shape. However, using such intermediate body is known in the art. Szecket (also drawn to bonding metal members by collision/explosive force) discloses a first metal member 22 (steel sheet/foil) bonded to a second metal member 12 (steel) using an intermediate body 14 placed between the two metal members (figs. 2, 4), wherein the intermediate body has a customized profile/shape (fig. 2). The intermediate body 14 is formed of resilient flexible plastics material and is thus ‘dissimilar’ to the first and second metal members (col. 8, lines 52-53). Szecket teaches that the intermediate body serves to ensure a uniform standoff distance between the two metal members so as to adopt a Bleckmann (also directed to joining metal sheets) discloses placing an intermediate body/insert between two metal plates/sheets being joined by application of pressure (figs. 1-13; col. 2, lines 40-53; col. 3, lines 25-47). Bleckmann teaches that the intermediate body/insert is made of copper while the metal sheets are made of aluminum (col. 5- table); it can be made of various shapes, including O-shaped (figs. 1, 5), V or W-shaped (fig. 2), X-shaped (fig. 10) or H-shaped (fig. 13) and therefore, it is ‘dissimilar’ to the two metal plates/sheets. Accordingly, artisan of ordinary skill would readily appreciate that any polygonal-shaped profile (e.g. H, V, W, or X-shaped) which provides standoff distance between the two metal members and produces desired impact during joining by pressure would be suitable. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate an intermediate body being dissimilar in the joining method of Manikandan because doing so would provide necessary standoff distance between the two metal members and produce ideal angle of impact during explosive welding, thereby improving the weld integrity. Hence, Manikandan as modified by teachings of Szecket & Bleckmann includes using an intermediate body dissimilar to the first and second metal.  
As to claims 3-4, Manikandan does not disclose the intermediate body having H-shaped or X-shaped profile. However, Bleckmann teaches that the intermediate insert/body can be made of various shapes, including O-shaped (figs. 1, 5), V or W-shaped (fig. 2), X-shaped (fig. 10) or H-shaped (fig. 13). 
Regarding claim 6, Manikandan discloses a method for joining dissimilar metals (abstract- explosive welding of steel and titanium), said method comprising: providing a first metal (base plate- stainless steel), a second metal (flyer plate- titanium) that is dissimilar to said first metal, and an intermediate body (interlayer), said first metal and said second metal are positioned on opposite sides of said intermediate body (fig. 1); and driving at least a portion of said second metal such that said second metal is joined to said first metal, and 
Manikandan fails to disclose said intermediate body having at least one hole. However, using such intermediate shape is known in the art. Szecket (also drawn to bonding metal members by collision/explosive force) discloses a first metal member 22 bonded to a second metal member 12 using an intermediate body 14 placed between the two metal members (figs. 2, 4), wherein the intermediate body has a customized profile/shape including hole 16 (fig. 2). Szecket teaches that the intermediate body serves to ensure a uniform standoff distance between the two metal members so as to adopt a uniform and ideal angle of impact when welding by the explosive force (col. 8, lines 56-65). Similarly, Bleckmann (also directed to joining metal sheets) discloses placing an intermediate body/insert between two metal plates/sheets being joined by application of pressure (figs. 1-13; col. 2, lines 40-53; col. 3, lines 25-47). Bleckmann teaches that the intermediate insert/body can be made of various shapes, including O-shaped (figs. 1, 5), V or W-shaped (fig. 2), X-shaped (fig. 10) or H-shaped (fig. 13). The O-shaped and V-shaped intermediate body has at least one hole such that first and second metal sheets are positioned on opposite sides and over said hole, and at least a portion of second metal is driven into said hole such that said second metal is joined to the first metal (figs. 1-4). In light of Bleckmann, selecting a shape of the intermediate body was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence of any unexpected results. Therefore, it 
As to claim 8, Bleckmann discloses the intermediate body/insert having a plurality of holes such that second metal is welded to the first metal through each of said holes. Hence, Manikandan as modified by Bleckmann renders this claim obvious for substantially same reasons explained in claim 6 above.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manikandan in view of Szecket & Bleckmann as applied to claims 1 & 6 above, respectively, and further in view of Vivek (US 2013/0283878).
As to claim 2, Manikandan discloses an explosive layer setup adjacent to the flyer plate (fig. 1), but is silent as to a vaporizing foil/layer. However, Vivek (also drawn to collision welding) discloses providing a vaporizing foil actuator 106 that drives a flyer plate 105 into towards a target plate 104 (fig. 10) for joining [0007, 0027, 0040]. Vivek teaches that the vaporizing is achieved by passing a high current rapidly into the foil and this generates high reaction forces/pressure which accelerates the flyer plate at a high speed towards the target plate [0015-
As to claim 7, Manikandan discloses an explosive layer setup adjacent to the flyer plate (fig. 1), but is silent as to a vaporizing foil/layer. However, Vivek discloses providing a vaporizing foil actuator 106 that drives a flyer plate 105 into towards a target plate 104 (fig. 10) for joining [0007, 0027, 0040]. Vivek teaches that the vaporizing is achieved by passing a high current rapidly into the foil and this generates high reaction forces/pressure which accelerates the flyer plate at a high speed towards the target plate [0015-0016, 0033, 0037]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to utilize a vaporizing foil similar to Vivek in the welding method of Manikandan because doing so would generate the necessary high reaction forces/pressure to rapidly accelerate the flyer plate towards the target plate, thereby resulting in desired weld joint between the two plates. Thus, combination of Manikandan, Szecket, Bleckmann and Vivek as a whole discloses a vaporizing foil actuator which drives a portion of the second metal into said hole that the second metal is joined to the first metal.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including ALL of the limitations of the base claim and any intervening claims.

Response to Amendment and Arguments
Applicant’s arguments field 1/4/21 with respect to claims 1 and 6 have been considered but are not persuasive for following reasons.  Examiner notes that modified ground(s) of 103 rejection(s) have been made in light of recent amendment. Applicant’s arguments with respect to claim 10 (and based on amended claim 6) are found persuasive and therefore, this claim is indicated allowable.
Regarding claim 1, Applicant argues:
Additionally, in column 6, lines 7-10, and column 8, line 52, Szecket describes that stand-off sheet 14 is formed of LEXANTM or "other suitable inert material." In light of this material, Szecket describes in column 8, lines 60-61, and column 9, lines 2-4, that the LEXANTM is retrieved or removed after bonding has taken place. Moreover, the Applicant respectfully submits that it would not be obvious to further combine Bleckmann, which is directed to a different process of joining by pressure. Therefore, in view of any of these reasons, the Applicant respectfully submits that Manikandan et al. in view of Szecket and Bleckmann cannot support the rejection of claims 3 and 4

In response, examiner contends that the intermediate body 14 in Szecket is not completely removed after bonding and at least some portion is left behind after joining- see fig. 4 of intermediate body 14 being present in the resulting joint between members 12 and 22 (col. 9, lines 56-60). Moreover, Szecket is not relied upon concerning the presence of an intermediate body, but rather the type or form thereof. The primary reference of Manikandan already teaches intermediate body (interlayer) being welded between the metal plates. Hence, this line of argument is not convincing. With respect , even if it addresses a different problem. In this case, both Szecket & Bleckmann references are analogous because they are from the same field of endeavor (joining metal members by force/pressure).
Regarding claim 6, Applicant argues:
Applicant respectfully submits that aperture 16 of Szecket does not result in an intermediate body that is trapped between a first metal and a second metal. As aforementioned, Szecket instead describes in column 8, lines 60-61, and column 9, lines 2-4, that stand-off sheet 14 is retrieved or removed after bonding has taken place. As a result, stand-off sheet 14 is not intended to be trapped between a first metal and a second metal. Therefore, the Applicant respectfully submits that Manikandan et al. in view of Szecket and Bleckmann cannot support the rejection of claims 6, 8, and 9 under 35 U.S.C. § 103. 

In response to Applicant's arguments against the Szecket reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Manikandan,  Szecket & Bleckmann). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner notes that Applicant has not addressed Bleckmann, which teaches an intermediate body having at least one hole and trapped between two metal members (figs. 3-4). Hence, examiner contends that above argument amounts to piecemeal analysis and Manikandan as modified by Szecket & Bleckmann renders this claim obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735